PER CURIAM.
We reverse the denial of equitable distribution and remand for determination of same solely with respect to the marital assets earned or enhanced during the parties’ brief marriage of two years and nine months. The criteria used by the trial court, in our view, do not justify denial altogether in light of all of the facts reflected by the record.
Further, we remand with direction to determine and order an appropriate provision for child care costs pursuant to section 61.30(7), Florida Statutes (1987), and for entry of an income deduction order pursuant to section 61.1301(l)(a), Florida Statutes (1987).
We affirm the remainder of the final judgment.
STONE, J., and MUSSELMAN, JACK, Associate Judge, concur.
GLICKSTEIN, J., concurs in part and dissents in part with opinion.